Order, Supreme Court, New York County, entered on January 30, 1974, which vacated a prior order granting plaintiff’s motion for an inquest and granted defendant’s motion to compel plaintiff to accept an answer, unanimously affirmed, without costs and without disbursements. There can be no question that the delay in service of an answer in this action to recover some $380,000 was not deliberate, but entirely inadvertent. While we recognize that the great volume of pleadings which are processed in the office of the Corporation Counsel will sometimes result in inadvertent failure timely to serve an answer, when such a default dpes occur any application to open such a default should not be treated in the cavalier fashion demonstrated by the moving papers herein. (See Bermudez v. City of New York, 22 A D 2d 865.) As we ruled in Bermudez, failure to make a more appropriate showing of a sufficient excuse and a meritorious defense impels us to deny costs on this appeal. Concur — Nunez, J. P., Kupferman, Murphy, Tilzer and Lane, JJ.